     Case: 1:15-cv-01046-SO Doc #: 295 Filed: 12/06/19 1 of 6. PageID #: 6475




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




UNITED STATES OF AMERICA,                      )   CASE NO.: 1:15-CV-01046
                                               )
              Plaintiff,                       )
                                               )   JUDGE SOLOMON OLIVER, JR.
       vs.                                     )
                                               )   NOTICE SUBMITTING UPDATED
CITY OF CLEVELAND                              )   INTERNAL AFFAIRS MANUAL
                                               )
              Defendant.                       )
                                               )
                                               )




                                    I.      INTRODUCTION

       Pursuant to Paragraphs 177 through 193, 202, 205, and 221 of the Consent Decree and the

Fourth Year Monitoring Plan in the above-captioned matter, the Monitor previously submitted

Cleveland Division of Police’s (“CDP” or “Division”) proposed Internal Affairs (“IA”) Manual,

along with three related policies addressing: (1) Retaliation; (2) Reporting Internal Misconduct;

and 3) Public Complaints of Misconduct, as well as an “Accountability Structure Matrix Chart.”

See Docket No. 290, Notice Submitting Internal Affairs Manual and Related Policies, Exhibits A-

E. As the IA Manual was subsequently updated to address ongoing concerns of the Monitoring

Team and the Department of Justice (“DOJ”), the Monitor submits the Updated IA Manual

(Exhibit A), to replace the version previously filed at Docket No. 290, Exhibit A. Together with
     Case: 1:15-cv-01046-SO Doc #: 295 Filed: 12/06/19 2 of 6. PageID #: 6476



the Related Polices previously filed at Docket No. 290, Exhibits B-E, which are unchanged, the

Monitor recommends that the Court approve the Updated IA Manual and Related Policies.



                                  II.     PROCEDURAL HISTORY

        After review, the Monitoring Team determined that the prior IA Manual and Related

Polices provided a strong foundation for the Division going forward to better ensure fair, thorough,

objective, and timely investigations of officer misconduct – and to ensure that officers, upon

witnessing acts of misconduct, appropriately notify IA or their supervisors without fear of

retribution or retaliation. Docket No. 290. The Monitoring Team further determined that the

Manual and policies provided appropriate guidance on the thorough and complete receipt,

investigation, and processing of internal and external complaints against CDP personnel. Id. As

such, the Monitoring Team recommended that the Court approve CDP’s Internal Affairs Manual

and Related Policies. Id.

        However, the Monitoring Team’s recommendation that the Court approve the Internal

Affairs Manual included a significant caveat: both the Monitoring Team and the DOJ had

reservations about Paragraph X.A. of the Manual, which provided that, “where a member resigns,

retires, or is otherwise separated from CDP while a joint criminal and administrative investigation

is pending, the criminal investigation shall nonetheless be completed, and submitted to the

appropriate prosecuting authority; however, the administrative investigation will close at the time

of separation.” (emphasis supplied). The Monitoring Team and DOJ understood that CDP believed

that this was consistent with its obligations under Paragraph 176 of the Settlement Agreement to

“ensure that all allegations of officer misconduct . . . are fully, fairly, and efficiently investigated”




                                                   2
     Case: 1:15-cv-01046-SO Doc #: 295 Filed: 12/06/19 3 of 6. PageID #: 6477



because the officer is no longer a Cleveland Division of Police officer or employee, and no internal

discipline may be imposed.

       In contrast, the Monitoring Team and DOJ believed that the better practice was to complete

the IA administrative investigation in all circumstances. Doing so would enable CDP to ensure that

the officer is not rehired in any capacity by CDP and to advise any agency that seeks to hire that

police officer that the officer separated from CDP while an administrative investigation was

ongoing and the result of that completed investigation. The Monitoring Team and DOJ committed

to monitor the implementation of this paragraph to see whether further modification was warranted.

       Since the filing of the IA Manual, discussions were reopened with the Division on the topic

of completing administrative investigations and the Division redrafted the relevant language in the

IA Manual to read:

       A. Where a member resigns, retires, or is otherwise separated from CDP while a
        criminal investigation is pending, the criminal investigation shall be completed, and
        submitted to the appropriate prosecuting authority.

       B. Where a member resigns, retires, or is otherwise separated from CDP while an
        administrative investigation is pending, the investigation shall be completed.

       Additionally, the Division removed Paragraph X.D, which read “completion of a ‘final IA

Investigative Report’ will be at the discretion of the Superintendent of Internal Affairs,” the closing

IA Pro document “will nevertheless include closing summaries by the assigned IA Sergeant, IA

OIC, and the IA Superintendent.” Compare Exhibit A at 20; Docket 290, Exhibit A at 20.



                        III.    ANALYSIS OF CHANGE TO IA MANUAL

       The Monitoring Team has reviewed the revised language to the Updated IA Manual, which

now requires the Division to complete criminal and administrative investigations, in full, regardless

of whether a Division member separates from CDP during the pendency of an investigation. This


                                                  3
     Case: 1:15-cv-01046-SO Doc #: 295 Filed: 12/06/19 4 of 6. PageID #: 6478



change addresses the concerns of the Monitoring Team and DOJ about the prior draft of the IA

Manual. Completing the administrative investigations will allow CDP to determine the merit of the

underlying issue and thereby avoid re-hiring officers who committed misconduct, properly advise

other departments of any such misconduct when providing background information. Additionally,

completed investigations that do not find misconduct will allow CDP to provide a fair and accurate

record to inquiring agencies that the officer did not violate policy.

       As both criminal and administrative investigations will be completed for separated

members, Paragraph X.D. was properly removed by the Division as moot. The Updated IA Manual

maintains the requirements of the prior version that “[t]he completed investigation, and results of any

referrals to the prosecuting authority shall be maintained in the Internal Affairs investigative file.”

Exhibit A at 20.

       Taken together, the subsections of Paragraph X of the Updated IA Manual requires the

Division to complete all investigations, both criminal and administrative, to identify and resolve

“issues of policy, police practices, and training,” and to retain the completed investigation in the IA

investigative file, where it can be used to provide information to the Division or other departments

about the merits and conclusions of the investigation. The Updated IA Manual resolves the previous

concerns of the Monitoring Team.




                                                  4
     Case: 1:15-cv-01046-SO Doc #: 295 Filed: 12/06/19 5 of 6. PageID #: 6479



                                      IV.      CONCLUSION

       The task of the Monitoring Team is to duly consider whether the City’s submitted IA

Manual and Related Policies satisfy the terms of the Consent Decree. The Monitoring Team

concludes that the Updated IA Manual and Related Policies meet the terms of the Consent Decree.

Accordingly, the Monitor approves them in their entirety and without reservation, requests that

this Court order them effective immediately.



                                                    Respectfully submitted,



                                                    /s/ Hassan Aden

                                                    HASSAN ADEN
                                                    Monitor
                                                    The Aden Group LLC
                                                    8022 Fairfax Road
                                                    Alexandria, VA 22308
                                                    Tel: (571) 274-7821
                                                    Email: aden@theadengroup.com




                                                5
     Case: 1:15-cv-01046-SO Doc #: 295 Filed: 12/06/19 6 of 6. PageID #: 6480



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 6, 2019, I served the foregoing document entitled Notice

to Approve Updated Internal Affairs Manual via the court’s ECF system to all counsel of record.




                                                   /s/ Brian G. Maxey
                                                   BRIAN G. MAXEY




                                               6
